DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Abstract
	Abstract, filed on 02/16/2020, is amended to be in a separate Abstract sheet.
	Claims
Claim 1, in 18th line, after “for each of the heat bolts, the” and prior to “control unit”, [[a]] is deleted and in place inserted --the--
Claim 3, in 3rd line, after “a change of a parameter of” and prior to “controller that”, [[a]] is deleted and in place inserted --the--
Withdrawn claims 8-14 are cancelled.

	Examiner’s note: claims 8-14 have been withdrawn without traverse in a provisional election was made on 07/07/2021 (please see the office action mailed on 08/26/2021), and affirmation of the election was made on a response filed by applicant on 10/26/2021.
Response to Amendment
	Claims 8-14 are cancelled.
	In view of the amendment, filed on 03/25/2022, the following rejections are withdrawn from the previous office action, mailed on 02/09/2022.
Rejections of claims 1-7 under 35 U.S.C. 112(b)
Rejections of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2003/0050717) in view of Urabe (US 2016/0001502)


Response to Arguments
Applicant’s arguments, see remarks filed on 03/25/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1-7 have been withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a resin film manufacturing device, as claimed in claim 1, comprising: a die including a plurality of pairs of heat bolts arranged along a long side of a pair of lips and heaters for heating the heat bolts, and capable of adjusting a lip gap for each of the heat bolts; a cooling roll that cools molten resin extruded from a gap between the pair of lips and discharges a resin film, the resin film being a solidified form of the molten resin; a thickness sensor that measures a thickness distribution along a width of the resin film discharged from the cooling roll; and a controller that performs feedback control of the lip gap based on the thickness distribution acquired from the thickness sensor, and calculates a control error from the thickness distribution, wherein for each of heat bolts, the controller: determines a current state and a reward based on the control error calculated from the thickness distribution, updates control conditions based on the determined reward and selects an action corresponding to the current state from the updated control conditions, the control conditions being a combination of states and actions, and controls the heater based on the selected action, wherein a state represents a predetermined range of control error values, and the current state is the state that represents the range that includes the calculated control error, and the reward indicates appropriateness of an action selected in the state previous to the current state, a positive reward indicating an appropriate action, and a negative reward indicating a not appropriate action, wherein the reward is positive when an absolute value of the calculated control error is smaller than an absolute value of the control error of the state previous to the current state, and the reward is negative when the absolute value of the calculated control error is larger than the absolute value of the control error of the state previous to the current state.
The closest prior art of Hirata et al. (US ‘717) fails to disclose the reward, which is determined by the controller based on the control error calculated from the thickness distribution, indicates appropriateness of an action selected in the state previous to the current state, a positive reward indicating an appropriate action, and a negative reward indicating a not appropriate action, wherein the reward is positive when an absolute value of the calculated control error is smaller than an absolute value of the control error of the state previous to the current state, and the reward is negative when the absolute value of the calculated control error is larger than the absolute value of the control error of the state previous to the current state. Therefore, claims 1-7 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        05/07/2022